Motion, insofar as it seeks leave to appeal from the Appellate Division order which dismissed plaintiff’s appeal from the order of Supreme Court entered August 31, 1993 denying plaintiff’s motion to set aside the verdict, dismissed upon the ground that that order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the Appellate Division order which, upon defendant’s appeal to that Court, affirmed Supreme Court’s judgment entered October 1, 1993, dismissed upon the ground that movant is not a party aggrieved (see, CPLR 5511).